United States Court of Appeals
                      For the First Circuit

No. 03-1575

    STEFAN ANTONOV MIHAYLOV; and LUDMILA GEORGEVA NAYDENOVA,

                           Petitioners,

                                v.

                JOHN ASHCROFT, ATTORNEY GENERAL,

                           Respondent.


                              ERRATA

     The opinion of this court issued August 17, 2004 should be
amended as follows:


     On page 16, line 16, "a finding of past persecution" should be
amended to read "a finding of no past persecution"